Case 19-41932    Doc 40    Filed 04/09/21 Entered 04/09/21 16:02:38      Desc Main
                             Document     Page 1 of 4



                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS

 In re                            )             Case No. 19-41932
                                  )
 REBECCA DIVIRGILIO               )             Chapter 13
                                  )
                                  )
                                  )
                 Debtor.          )
 ________________________________)


    DEBTOR’S MOTION FOR AUTHORITY TO MODIFY LOAN ON PROPERTY
            LOCATED AT 209 GORWIN DRIVE, HOLLISTON MA


 To the Honorable Christopher J. Panos, United States Bankruptcy Judge:

 Now comes the Debtor, Rebecca DiVirgilio, and respectfully requests this
 Honorable Court for authority to modify secured debt and further states as
 follows:

    1. The Debtor filed for protection under the United States Bankruptcy Code
       on December 11, 2019.

    2. There is a mortgage to SN Servicing Corporation in the approximate
       amount of $167,006.53 on the property located at 209 Gorwin Drive,
       Holliston Massachusetts.

    3. The Debtor wishes to modify her loan on her property located at 209
       Gorwin Drive, Holliston Massachusetts to a reduced interest rate.

    4. The Debtor and SN Servicing Corporation wish to enter into the following
       mortgage agreement:

           a. The Debtor shall grant a modified mortgage to Lender on her
              property located 209 Gorwin Drive, Holliston Massachusetts
           b. The Lender agrees to extend credit to the Debtor to modify his
              mortgage to a rate in the amount of ($185,000.00) dollars with
              decreased interest at the rate of 4% payable in 360 consecutive
              monthly payments (see Exhibit A attached hereto).
Case 19-41932    Doc 40    Filed 04/09/21 Entered 04/09/21 16:02:38       Desc Main
                             Document     Page 2 of 4



    5. Loan proceeds shall be distributed as follows:
             a. Modify the mortgage to SN Servicing Corporation on the
                property 209 Gorwin Drive, Holliston Massachusetts.

    6. Debtor shall file an Amended Plan and Schedules reflecting the loan
       modification upon approval of this Motion.



 Wherefore the Debtor respectfully requests that the Court:

    1. Authorize the Debtor to modify the secured debt under the terms and
       conditions set forth wherein,
    2. Authorize the Debtor to execute such other documents and instruments as
       may be necessary or practical to the purpose hereof.
    3. Grant such other and further relief as in just and proper.



                                                Respectfully submitted,
                                                Rebecca DiVirgilio
                                                by her attorney,

 Dated: April 9, 2021                           /s/ Lamya A. Forghany
                                                Forghany Law P.C.
                                                85 Essex Street
                                                3rd Floor
                                                Haverhill MA 01832
                                                (978) 258-0384
                                                BBO# 675168
Case 19-41932      Doc 40     Filed 04/09/21 Entered 04/09/21 16:02:38             Desc Main
                                Document     Page 3 of 4




                              CERTIFICATE OF SERVICE

 I, the undersigned, do hereby certify that on this 9th day of April, 2021, I did serve a copy
 of the Debtor’s Motion by mailing copies of the same by first-class mail, postage prepaid,
 or electronically, to the parties indicated on the attached Notice List.

                                                       /s/ Lamya A. Forghany
                                                       Forghany Law P.C.
                                                       85 Essex Street
                                                       3rd Floor
                                                       Haverhill MA 01832
                                                       (978) 258-0384
                                                       BBO# 675168
               Case 19-41932                    Doc 40               Filed 04/09/21 Entered 04/09/21 16:02:38   Desc Main
                                                                       Document     Page 4 of 4




 Bendett & McHugh
 270 Farmington Ave. Suite 151
 Farmington, CT 06032
 Cavalry Portfolio Service, LLC
 500 Summit Lake Drive
 Suite 400
 Valhalla, NY 10595
 Cavalry Portfolio Services, LLC
 AAO Cavalry SPV I
 500 Summit Lake Drive
 Suite 400
 Valhalla, NY 10595
 Demerle Hoeger LLP
 10 City Square
 4th Floor
 Charlestown, MA 02129
 Dmi/santander Bank Na
 1 Corporate Dr
 Lake Zurich, IL 60047
 Merrick Bank
 Resurgent Capital Services
 PO Box 10368
 Greenville, SC 29603
 US Bank Trust NA
 SN Servicing Corporation
 323 5th Street
 Eureka, CA 95501
 Verizon by American InfoSource
 as agent
 4515 N. Santa Fe Ave
 Oklahoma City, OK 73118




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
